 

Case 1:21-cv-02640-CM Decument 2 Filed 03/26/21 Page 1 of 18

 

 

 

 

 

RECEMED
SDNY PROSE Ozer
QU RAR 26 AH Ios 15
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Yvonne. AILOST.
Write the full name of each plaintiif. CV
, {Include case number if one has been
. assigned)

lie 2 mpoletie nares . ;
ne matt. COMPLAINT

  

of “4 a

 

 

oe USK
Taz Homie Do you want a jury trial?
pies "A Prpteedive Garvie : ‘
i ron Fee pion Ave WA Be Cl Yes ONo
DC ager EG EY etal
CUR O59eliates - Bronk SuPrdm Cont
Pre Bee WS Senate
US Con Opts We Damo cradics
ne, rel? ECan vwye Aire
act TF. MeV ED

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of

nares, The names listed above must be identical to those
contained in Section Ih.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full socia! security number or full
birth date; the full name of a person known to bea minor; or a complete financial account

number. A filing may include only: the last four digits of a social security number; the year of

an individual's birth; a minor’s initials: and the last four digits of a financial account number
See Federal Rule of Civil Procedure 5.2,

 

 

 

\ Rev. 1/9/17

 

 

 
 

Case 1:21-cVv-02640-CM Décument2 Filed 03/26/21 Page 2 of 18

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case, Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

C-tederal Question

O Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

8B. If you checked Diversity of Citizenship

 

 

1. Citizenship of the parties

Of what State is each party a citizen?
yee ;
The plaintiff, ,is a citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to remain.}

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of Oo

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff. .

Page 2

 
Case 1:21-cv-02640-CM Dédcument2 Filed 03/26/21 Page 3 of 18

If the defendant is an individual:

The defendant, , is a citizen of the State of

 

(Defendant's name}

 

or, ifnot lawfully admi tted for permanent residence in the United States, a cifizen or
t ;
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state}

and has its principal place of business in

 

if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional "
pages if needed.

1 onWE Gh "no97

First Name Middle Initial Last Name

Street Address

Abe! VOCE Me SCDES

 

 

 

County, City State Zip Code
WoWwe none » Prost QeedSm Com
Telephone Number Email Address (if available) —

Page 3

 

 
 

 

Case 1:21-cv-02640-CM Décument2 Filed 03/26/21 Page 4 of 18

Donat “Thame

Defendant 4
Last Name

First Name
Current Job Title (or other identifying information)

Current Work Address (or other address where defendant may be served)

 

 

 

  

County, City - State Zip Code
Defendant 4. Wes Con Gres
First Name Last Name

285:
a

 

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defenders may be served)

 

 

County, City State Zip Code
Defendant 4 .. ee Ne Ye @ D

First Name LastName .

 

 

Current Job Title (or other identifying information)

 

 

A
Current Work Address (or other address where defendant may be served)
- fay R
Ve Souk fy 007
- County, City . State . Zip Code
Delkeudaut Si Cominissimes O'Shea 0 14; US SP Cort -
De Ceudaib bi, Kashuwy Se ° Dae det Daurt oO Ap heat
Be ee aie | keneuar Deteidasd $i WE mr *
“BAe th eanclivinl a3 f 4
Pa {0} Dr prs au“ hg Coe et oceans
op Od pad: di Be Gente tea Dele hanl 2a Dente apnetece
Deleudace (3s re. 62 ene Delenkank® £6 A 7D
DePindaut jue AS Mnea
Deladant? 6) ns Bovernanet
0g Redgate a: rao Sortie
Debardant 8/ gyreny Feprawe
 

Case 1:21-cv-02640-CM “Document 2. Filed 03/26/21 Page 5 of 18. NS |

=f

   

ee

First Name, Last Name

Defendant 4: | oo. | The = Wte. U ei6a.

 

 

~ Current job Title (or other identifying infermation)

Current Work Address (or other address where defendant may be served]

 

: County, city ps State - Zip Code

 

TUL. STATEMENT OF CLAIM : | | }

Place(s) of occurrence’ os, Genii _ and Mads. Yay ye

Date(s) of occurrence: — O 3B [ igfal =, = eae 24 2h ce ee

State here briefly the FACTS that support yo. ZL Describe what happened, how you were |
‘harmed, and what each defendant personally did or failed to do that harmed you. Attach

additional pages if needed. | -

 

 

 

 

  

  
  
 

 

 

(fra ht
fen

 

 

 

 
 

Case 1:21-cv-02640-CM Décumenit 2 Filed 03/26/21 Page 6 of 18

 
 

Cloke . buy Continued Pf,
thie. ttadin unt ema. thre. gl

 ahouk Phe. frat. intiide

ack pa

 

a snot ung Fei why ll Joma. one. badd Adare

 

 

Fey a Te. dajendeatt Came. fen , ne. e bunt
Cine —fo ls eat ML from Oe enh LE

ee bien... taroe. . yf

cers Td. wall was al,

 
   

INJURIES:

If you were injured as a resu': of these actions, describe your injuries and what medical
treatment, if any, you requit:-d and received.

PRecvecaa” Ane UES LOn | Vand , Ly 2eear ered , Rect bong. hase tes. guru heygpiene
hall so . A, ARCA fan, clast (Pitas Clee acd Fats A
not falls Ouprerion. spall, numactored)e Weenedirz ode
“Quoctduhyn Expwsume ty He Ue wike» Supollecn cuktets Cencemen
dithy clRr howwartiel- motel sees. hancom porta LBL

TY. RELIEF

 

State briefly what money darnages or other relief you want the court to order.

. oo woul Like LD 29K Clee. COAT TB hating tooth
“ee "aud? Like y ASE Ba. céturt fo vier. tes

Aehewhass fe LCS xe ad heat telah Sivhrdk beck puck £0

é

Comnpeeasake vt fne Ctl lat Aecwchs ibeégis Sy VbPene, Bred

Pawe 4

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+ Seticdl = gliéady Lt Leg bora 6 Deiuered
at Sha Yyrt shal (plac perm “by he Chovater. Putte

 

 

Aft - , |
v tHe Beokinay aud tote Preeti Zz is A
Catt OL bit “ok Sutl_aunde ails fly bed pelo i Seo.

 

Kéeyae GEKENG “madltes a Bt ttctts ul Boncen fotnid tui

Woh Lt’e e Aldea Mate Lham Ye ‘. Ct3. / pote. Sardvk

$e Neles5ir gir" Z Cane ey lou. Tak

Z_byiskty “get Hout 2) Frosped! Prk ZK te
“Mee

bok ny 9 il Ser of ic eile

Uvlewitacl cleo aud around my ~/L) Tohn Het noi.
W eas} one was within a Op Z tid > Noun peipie i
Miya. Sick \ Alki te fe be weelhlog at Leadt Litit CMe:

Lhey|vigh ‘vertes pussih % 4

 

 
    

 

  

 

 

 

 

 
 

 

Case 1:21-cv-02640-CM Document2 Filed 03/26/21 Page 8 of 18: _

 

 

 

 

ft teun_auiay pagner fits Tate Was Stepping i>

 

    
  

 

 

 

 

 

ae 2 o *
MACULAE prot Ag Yihied ro f74 epee f (PEPE L A é. fa Fe
r - Fi) c {/ as fs |
tif if FUMALG ca (ALLL 4 tL f24 AVETE # |

 

 

 

 

  

 

 

VEG re ip o 4 Lt? |
HD pierre dy Step Cie |
|

 

 

   

L Cet igiecn te Catt? Lf PES af — ota tif tard

Uw Lott A. LOOT GLE dhe Lames jy7e Ctuet |

 

thy hs fact 3. ebay _ 0 Yeu seéense fila’ o#7 tha
pladform — Yea. POE Ftia Hitt me thet! ey

eh

 

Ain OrLME een Gaps |

 

 

crinrachinn, conten en, tarbucwise aotrn , p feessicudin

eae ah Z} pastels Ca have {ile Le

 

VA BS i, Cetight  F7 anne, Ceurd a7 Bid ch
OM oe
fetatinking

 

“Too much. hake ethet jn aud With Court J

 

agypeake Lunlighd wuese come ja ZE £5 Hz Cit. tila <
peteplt \ eer) Hank on aint ee OnLe. aan YZ &, Cs2ka,

 

 

Vite to ask Lhe Biden team and te céid te being

 

' / ; .

7

Z fae _¢o reuwitk Lact three. — t ust blew

anil rife Zz fo nwt Saygnise One, igetantegs are. al ;
ek. platform dens What Ley ae bash - Magic,
, — |

CHES ICALLY ato SHAD + YT #1 IL Py itd ;

ate tuo Swpavate sets g heating LaKii .
tee ate the Lauprts mints and ge |
f? al

Sf) eitnacl_mictity farm Tha wes tod

ig tn. Cat 2 7 he cm Ce

 

 
 

 

!. Case 1:21-cv-02640-CM Document 2 ‘Filed 03/26/21 Page 9 of 18.

dn)

 

 

 

dead a message tp ettea Cearts, who ase

 

 

 

 

 

 

 

 

AuUPeen omig Sut dte oF A. ehWiskinan Coz). Ohortet

 

 

: i 7,
O C/
Lee. Advi Ge Tha ac tL eng batally -

 

 

b4

eMadtls FGA bp bu. Réceless eens ns ZT. a

     
 

 

  

 

fl Mee oF} DE, oF” Hct 4m or Ze Daevtaess pHs

 

Fi tall bated on fudfe- typon ihizn)s aha
é 2 gf : Z Ley 5 4 i:

 

OL ERAN EE A F ite hafalana, f On £4 Sekt PLB AL CAA: Wi PLE,
cH TO C di Shorts. g s21Y [oe CT iy asad tikes AGAMi

Tat huts = efi shiuth tel me Atta  ¢-? herds.

 

 

 

 

 

 

 

 
 

Case 1: 21-1 -CV- 02640- CM Documenta le03120121 Page 1 10 of 18. al

 

 

a,
/ ;
is r q iY iy .
Washing TLS, FIA AE aatcl saa OPIGLIEA hs

a Cfo GUNG) fila ALT FE EAUA gh (eta ALAMA td? T4t £ .

/ banat ZL bleu A .
b tHe aud 2 Rath ist Ae af:

- c Fess
davt» AAU UCAS AL LAT Av) AEA hi CHUL ALIA aay the JAS ChB *
_ f J. ahr c 5 «

io Vien LE af m4 (Ax? bt CH LAAT | fy ee. hy FU ALCEAONA

e/g 2
GMM | POLL LGM TA. FFA Sere Me The Fatly

ALND EHE AD]

 

ec
HIPTIHAA ALTE

 

 

 

 

 

 

 

 

 

) . : - a
PT Miah AHO Hats Clr LAs Z - fl. OAM) COMA AG 24448 ta

‘k Amey a ALAS AP? PV AIFIILE 2 FLEE : Ee? 7c? = wr" aN

 

 

 

 

 

 

 

 

 

 

Breuer, Ye. LE; AE: pwede 2 Zz Aad Bi

Y 4
a fi Vie ficihs. fb ly POHED fiELR.

 

ae ge an ee Oa. passa by,
v Y 7

 

 

 
Case 1:21-cv-02640-CM DowthiKent 6Griled 03/26/21 Page 11 of 18

 

 

 

py advoke mo. wiv. their. Ve8. Ais LDUASUNG

_ thik Po

 

 

 

 

 

eee ds WY p (palhed. on the. Side. rat on bia
+20 rag ‘none ls
Lnsed owl PULLIN. {HAS AGALTAANS Aa 7 My HyeOK Zz be OL S
fs Jags £0 Seyfuirite mu_menty shoul? be teplered to
L. V4. Ws 5 r -
Wie ite. — “Were wats Mate VE AMAL ie a. fo po
Labo uu Dery ns Lychan ts Blecth, 5 sfeuld

ri

"T prateal. Zz shaetd ne€ Lave. tb atipe LA,

   

 

 

 

sage

The defesdaud also shewell me my kpess awd adie
erturday "wis so Sh. Ziroll nese bate ben

ange th. ky nese, peck em lay fly hitches cepyltad
bad said “hou.
Tis nadia. HOLS part

 

 

Py

 

Zz am Leek Or Hen ncths problems.

 

 

Lam Awbliny Shug. Late accel

sexual assault (eipeute auch. agprssion

 

 

 

 

 

foueeg coeroks’ wind ee
Z am bam. Akl crf teers F,
nsing Lp waren te Talo (etiase bvheiieh « Yon honk -
ate. wg eiypeture’ — Cah a Créme. Io Sxich this |

 

 

cr

seat

sone here x Meteg CLL: age Zz SAM aggplits, flecess
7 Nags ahh ave d 26 ‘4

@ 6 a

sihe — ae, BS etd Cine. a2, ot bad Me

 

 

 

 

ew lee d

whe G5, ib OO tans obs, Lau

ation Thay are all

 
 

Case 1:21-cv-02640-CM Doeument-¥ Fyisc 03/26/21 Page 12 of 18 3

 

 

 

 

 

   

 

re en Zits 7, “ha bok dahl aethife
Liye Saik “ “Hae! chih 2. magitiay Get info Aster pockek.
resorted fo mee ~~

 

   
 

“ Othe ZZ LE hehe Me. tp Sa he tatty 5

 

   
 

7 Pa
MF a?

th, Heb a. Man wut She. teptated 7 te i

~

 

Why amy 0 Cenhiet- tein Lact Sengthing fe cs Lue f

if? : ,
Sh Es ae ee? OT EE Atay, # le

    

_afl dion ? “ult WAectire |

 

ie whore ance you f “Wh Cant Daas Jax 77D vo vhs 7 S
Ufo Li the dul vw

 

 

 

 

 

 

 

 

{ ; ,
Wleundanh feng Vues Wily ~F7 SUCH. ae ibid] a

Dezee. restore all that uses SWlea_hech Ap “Darna

 

 

 

 

 

 

 

 
 

 

Case 1:21-cv-02640-CM Docurg Al? es" 03/26/21 Page 13 of 18 rio

_—

 

ad hate kAtun a cargoes ore.

 

CPUsle CTC / dG uF As AYAdne. + |

 

 

Zz ay, fP "bp “Be. “fe a a, fll ae. fjices]

Me sad “ ha iinepinaty CTLE +

 

fl aie (24 if.

 

 

 

 

  

 

   
    

-eaiotod Leftyaus ‘ ; és, |
Hd CU iy aud Z atkeh anther a tarcliyg ha
awe WIOD became like Remun 3 LUdlivs | T ome chan

 

Mee. elke pr. neal Loe tick wre bec, Ef. “They

Aa. Oy b-7 i c od Gt Ars ch nth. ME AMEE 5 |
e : 4 :
FIO FW Ag i Wr GME fA, <é [fC Cet 7ck, Ae? Ct212-

 

WAAC Cabs Cars Lhe. Metieg ladles acu cLeotpayirs.

 

i . Li did_wh_ Say cthche 0s wet gonuitas. Z

_

 

 

ic Ms ~ ~
tt CNL | IFO AEG pith Ci tig £4248

 

atid To winid thom an frcniffaunnse for Te /
Meal Nok oy MEL fit nt yrwetl arid ch

 

 

 

 

 

 

 

 

 
 

 

Case 1:21-cv-02640-CM Doc nt 2 PB FU 03/26/21 Page 14 of 18 6 |
<7 ; ME Woks ing
FA Sesur, 2

TLE : Ha b VE HAL EL 3 é cv
nau Ue ol chords, “ZL. was like a. Chirk Tew "haem he

 
 
   
 

  
 
 

 

or

  

 

  
     

<A iw 255 Chau tw weet Vo Gime LZ PO lLEY Bh Ts

Lerbedy or on My bach. Aes wannewuic’ onl

 

ne “eee Gr teed Yar _ EE ane Hu CireuwK 1s

Vong errr’ loaded — bs Ccomanenh

 
 

 

piss ticking tw my un /20t aud A a Lt) Ci més,

 

 

4 vy Aecevntobiey) ,
| Zam hcdiag Ades! York Cll ULEA, cf La barasa
ets (x eptated) aud wechak ness, Vou empleyees liu book

 

ey iexfaraad Afeits 4D Seal Konse's AUythipe Zo ay

   

 

 

 

 

 

Ps

Z eannct conaadorte. 2 write on ere —Z Cagney
Heals « Ch_my way 1 drop Off tee. exten mere

 

babar ment -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-02640-CM D&téuventee Fi. 03/26/21 Page 15 of 18

(iin —ataak  Suffpertage
Ce ell MAE LE 28k the

 

 

Loin | ond /
—fic_dafjedauits hud. ote aft Megs asd’ ated camper Seaton
nay fiichishep.

 

 

Z wet Atke bo alle Cle conti, Lb free iate

 

afi ctimts acd wryotal actlorn— witkhell galeries

 

 

Ze sitath white at ea AYE Tae cost Ceaen ZL conpuasct.
Vout Kr WA beat ls g

 

Aa e7 OVE id EFI PED GLLLA ALL arth

wate Lhe 2B ask Slt Count. D Cony piw Safe Sie cesy :
hM fee. mttrl aud eattionak Byes ys, :

 

OTHER CLL ES!

 

 

   

     

Kae OF - Spain seteo. vation wally faid. ;

  

& conygpihex ae Tiiaihad. 4p eta fetid bali

 

 

Ally pusnished, Sol brick, ald amtiwidits, jcak, Cathy |

 

elevators, Yasyp, Surveillases, all ian suvances gail site :

 

Ore million (im) eanaly hitithed aunong tt Shx C65

 

 

nmed iaste. » activation. ©

 

Chav tens (claistiae) fjsiag had shige oe, tad

 

ZX ywoulh Like Yo ask Lye Leas cor t2__ feck jth

 

ry fietnts aah SibLis gonatok Conypessbarsbion . erarat |
pecedsasr ship. They shoul Aae zl gelliu CULEN Se

 

 

 

flny fon Che Laftudaut Cake TZ winclt like £0

 

 

aak he Cem forurt- te ercler him Bley Ret 0up.—faczmt ta
hier thie mampoteeseh Ct Mbe :

Lerch au thd

 
 

 

 

 

Zo wall bike tp ask Cho. Le

CASE EEN OREN om Docu Fie 6/21 Page 16 of 18 _ |

cay cecca@

droviae, TZ a DAM re uleiariing “Lihy ATC LE cal
D 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:21-cv-02640-CM Dotument 2 Filed 03/26/21 Page 17 of 18

V. PLAINTIFF'S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requiremerts of Federal Rule of Civil
Procedure 11.

agree to notify the Clerk's Office in writing of any changes to my mailing address. I
- understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Dated.

/P aintiff’s Signature

 

 

 

 

 

~ he te [ — ge
MUCHME AMEOST

First Name Middle Initial Last Name

AO (Bit! DT REEF
Street Address +

a. . ° . jy} ee . Te Ce"

firCet PCHAT LL So LH 5 5

County, City i State Zip Code
WOW E Veen a Wesd- | Beef - Cara

Telephone Number . Email Address {if available)

[have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Gye ONo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7

 

|
|

 
 

 

 

 

 

Page 18 of 18.

 

 

LE :OLWY 92 N¥H 1202 :

301440 3S Od ANGS

| GaAaoay
— gebol Kit PUK mat

21-cv-02640-CM D

LBGLLE MA Wr

 
